Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.
This office action is responsive to the amendment filed on 05/23/2022. As directed by the amendment: Claims 1, 12 and 19 are amended. Thus, claims 1-20 are presently under consideration in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Meess et al (2018/0130376) in views of Patel et al (2018/0110280) and Narayanan et al (2018/0015560).

	For claim 1, Meess teaches a welding control system (fig.1) (abstract, lines 1-2), comprising: a tip sensor (420 as shown in fig.14) to collect welding data from a welding tip (460 as shown as shown in fig.14)(par.66, lines 1-10 and par.79, page.9, lines 5-10); a controller (410 as shown in fig.14) to receive the welding data from the tip sensor (420 as shown in fig.14), the controller (410 as shown in fig.14) compares the welding data to welding parameter thresholds to determine a correction signal based on the welding data (par.108, lines 26-40); and a light generator (visual cues 700 as shown in fig.18) to generate light signal feedback to a welding operator in response to the correction signal (par.88, lines 5-15). 
Meess fails to teach sensor to collect welding data during a welding process to guide a welding operation, a light generator to generate a light feedback in a peripheral vision of a welding operator, wherein the light generator is positioned outside a line of sight of the welding operator with respect to an area defined by a view window of a welding mask or helmet, and wherein an intensity or color of the light signal feedback changes during the welding process, the intensity or the color of the light signal feedback being indicative of a welding corrective operation for the welding process. 
Patel teaches, similar welding system, a light generator (310 as shown in fig.3)  to generate a light feedback in a peripheral vision of a welding operator (300 as shown in fig.3), wherein the light generator (310 as shown in fig.3) is positioned outside a line of sight of the welding operator (300 as shown in fig.3) with respect to an area (313 as shown in fig.3) defined by a view window of a welding mask or helmet (300 as shown in fig.3) (par.42, lines 1-8).
It would have been obvious to one ordinary skill in the art at the time of invention was made to modify Meess with a light generator to generate a light feedback in a peripheral vision of a welding operator as taught by Patel for purpose of providing light shine in working area without being dissipated or obscured by the weld plum and allowing the light source to shine to the desired work area (Patel, par.42, lines 7-8).
Narayanan teaches, similar welding system, sensor (108 as shown in fig.5) to collect welding data (feedback) during a welding process to guide a welding operation (par.7, lines 5-10) and wherein an intensity or color of the light signal feedback (502 as shown in fig.5) changes during the welding process (receiving feedback from the sensors based on colors based on the tolerance if it is met will be green and if not red) (par.67, lines 1-5 and 14-22), the intensity or the color of the light signal feedback being indicative of a welding corrective operation for the welding process (receiving feedback from the sensors based on colors and to adjust the feedback received based on the tolerance if it is met will be green and if not red) (par.67, lines 1-5 and 14-22).
It would have been obvious to one ordinary skill in the art at the time of invention was made to modify Meess with an intensity or color of the light signal feedback changes during the welding process as taught by Narayanan for purpose  controlling heat input for a weld or metal deposition process by monitoring thermal characteristics of a weld environment and to analyze the thermal data and generate control parameters (Narayanan, abstract).
 	For claim 2, Meess in view of Patel and Narayanan teaches the invention as described and discussed above but Meess fails to teach an attachment device to position the light generator is positioned outside the line of sight of the welding operator with respect to the area defined by the viewing window of the welding mask or welding helmet. 
Patel further teaches an attachment device (308 as shown in fig.3) to position the light generator (310 as shown in fig.3) is positioned outside the line of sight of the welding operator (300 as shown in fig.3) with respect to the area defined by the viewing window of the welding mask or welding helmet (mask or helmet worn by 300 as shown in fig.3) (par.41, lines 1-6).
It would have been obvious to one ordinary skill in the art at the time of invention was made to modify Meess with a light generator to generate a light feedback in a peripheral vision of a welding operator and an attachment device as taught by Patel for purpose of providing light shine in working area without being dissipated or obscured by the weld plum and allowing the light source to shine to the desired work area (Patel, par.42, lines 7-8). 	For claim 3, Meess in view of Patel and Narayanan teaches the invention as described and discussed above but Meess fails to teach wherein the light generator s positioned by the attachment device inside the welding helmet or welding mask, positioned outside the welding helmet or welding mask, or positioned near a welding joint such that light from the light generator can illuminate the welding joint. 
Patel further teaches wherein the light generator (310 as shown in fig.3) positioned by the attachment device (308 as shown in fig.3) inside the welding helmet or welding mask, positioned outside the welding helmet or welding mask, or positioned near a welding joint such that light from the light generator can illuminate the welding joint (313 as shown in fig.3) (par.41, lines 1-6).
It would have been obvious to one ordinary skill in the art at the time of invention was made to modify Meess with a light generator to generate a light feedback in a peripheral vision of a welding operator and an attachment device as taught by Patel for purpose of providing light shine in working area without being dissipated or obscured by the weld plum and allowing the light source to shine to the desired work area (Patel, par.42, lines 7-8). 	For claim 4, Meess in view of Patel and Narayanan teaches the invention as described and discussed above and Meess further teaches wherein the light generator (visual cues 700 as shown in fig.18) is at least one of a light emitting diode (LED), a laser, a wavelength division multiplexer, a set of light bulbs having different colors in the set, and a color bar (par.85, lines 5-15 and par.88, lines 1-6).  	For claim 5, Meess in view of Patel and Narayanan teaches the invention as described and discussed above and Meess further teaches wherein the tip sensor includes at least one of a travel speed sensor, a tip angle sensor, or a tip distance-to-workpiece sensor (par.69, lines 20-26).  	For claim 6, Meess in view of Patel and Narayanan teaches the invention as described and discussed above and Meess further teaches wherein the travel speed sensor is an accelerometer, the tip angle sensor is a gyroscope, and the tip distance-to-workpiece sensor is an infrared distance sensor (par.67, lines 1-6 and par.69, lines 20-26).  	For claim 7, Meess in view of Patel and Narayanan teaches the invention as described and discussed above and Meess further teaches a wireless transmitter (systems 410, 440 and 475 includes wireless device for transmitting and receiving as shown in fig.14) associated with the tip sensor to communicate the welding data and a wireless receiver associated with the light generator (par.69, lines 1-5, par.74, lines 1-5).  	For claim 8, Meess in view of Patel and Narayanan teaches the invention as described and discussed above and Meess further teaches wherein the controller (410 as shown in fig.14) is located with the tip sensor to communicate a light signal code to the wireless receiver, or the controller is located with the light generator (visual cues 700 as shown in fig.18) and the wireless receiver and processes the welding data received from the tip sensor to generate the light signal feedback (par.67, lines 1-6, par.85, lines 5-15).  	For claim 9, Meess in view of Patel and Narayanan teaches the invention as described and discussed above and Meess further teaches wherein the controller (410 as shown in fig.14) includes a feedback analyzer and weld threshold comparator, the weld threshold comparator monitors the welding data with respect to weld parameter thresholds to generate a comparator output signal, and the feedback analyzer monitors the comparator output signal to determine a wavelength value or wavelength intensity value for the light generator (visual cues 700 as shown in fig.18) (par.68, lines 1-10, par.108, lines 26-40).  	For claim 10, Meess in view of Patel and Narayanan teaches the invention as described and discussed above and Meess further teaches a tip attachment device (602,604,606,658,656 as shown in fig.16a and 16b) to enable attachment of the tip sensor to the welding tip (par.77, lines 4-20).  	For claim 11, Meess in view of Patel and Narayanan teaches the invention as described and discussed above and Meess further teaches a weld interface (430 as shown in fig.14) operative with the controller (410 as shown in fig.14), the weld interface (430 as shown in fig.14) allows adjustments to the weld parameter thresholds and the colors or intensities associated with the light signal feedback (par.91, lines 11-20).  	For claim 12, Meess teaches a device (abstract, lines 1-2)(fig.14), comprising: a wireless receiver to receive welding data from a welding operation (devices 410, 440 and 475 includes wireless device for communicating with each other for transmitting and receiving as shown in fig.14) (par.69, lines 1-5, par.74, lines 1-5); a controller (410 as shown in fig.14) to analyze the welding data with respect to welding parameter thresholds to determine a correction signal based on the welding data (par.108, lines 25-40); a light generator (visual cues 700 as shown in fig.18) to generate light signal feedback to a welding operator in response to the correction signal (par.88, lines 5-15), the light signal feedback includes a variable wavelength of light or variable intensity of light to communicate the correction signal (par.88, lines 5-21).
Meess fails to teach receiver to collect welding data during a welding process, a light generator to generate a light feedback in a peripheral vision of a welding operator, an attachment device to position at least the light generator in a welding helmet or welding mask outside a line of sight of the welding operator with respect to an area defined by the view window of the welding helmet or the welding mask, and wherein an intensity or color of the light signal feedback changes during the welding process, the intensity or the color of the light signal feedback being indicative of a welding corrective operation for the welding process. 

Patel teaches, similar welding system, a light generator (310 as shown in fig.3)  to generate a light feedback in a peripheral vision of a welding operator (300 as shown in fig.3), an attachment device (308 as shown in fig.3) to position at least the light generator in a welding helmet or welding mask (helmet or mask that worn by 300 as shown in fig.3) outside a line of sight of the welding operator (300 as shown in fig.3) with respect to an area (313 as shown in fig.3) defined by the view window of the welding helmet or the welding mask (300 as shown in fig.3) (par.41, lines 1-6 and 42, lines 1-8).
It would have been obvious to one ordinary skill in the art at the time of invention was made to modify Meess with a light generator to generate a light feedback in a peripheral vision of a welding operator as taught by Patel for purpose of providing light shine in working area without being dissipated or obscured by the weld plum and allowing the light source to shine to the desired work area (Patel, par.42, lines 7-8).
Narayanan teaches, similar welding system, receiver (108 as shown in fig.5) to collect welding data during a welding process to guide a welding operation (par.7, lines 5-10) and wherein an intensity or color of the light signal feedback (502 as shown in fig.5) changes during the welding process (receiving feedback from the sensors based on colors based on the tolerance if it is met will be green and if not red) (par.67, lines 1-5 and 14-22), the intensity or the color of the light signal feedback being indicative of a welding corrective operation for the welding process (receiving feedback from the sensors based on colors and to adjust the feedback received based on the tolerance if it is met will be green and if not red) (par.67, lines 1-5 and 14-22).
It would have been obvious to one ordinary skill in the art at the time of invention was made to modify Meess with an intensity or color of the light signal feedback changes during the welding process as taught by Narayanan for purpose  controlling heat input for a weld or metal deposition process by monitoring thermal characteristics of a weld environment and to analyze the thermal data and generate control parameters (Narayanan, abstract).
 	For claim 13, Meess in view of Patel and Narayanan teaches the invention as described and discussed above and Meess further teaches wherein the light generator (visual cues 700 as shown in fig.18)  is at least one of a light emitting diode (LED), a laser, a wavelength division multiplexer, a set of light bulbs having different colors in the set, and a color bar (par.85, lines 5-15 and par.88, lines 1-6).  	For claim 14, Meess in view of Patel and Narayanan teaches the invention as described and discussed above and Meess further teaches wherein the welding data is received from a tip sensor (420 as shown in fig.14) that includes at least one of a travel speed sensor, a tip angle sensor, or a tip distance-to-workpiece sensor (par.67, lines 1-6 and par.69, lines 20-26).  	For claim 15, Meess in view of Patel and Narayanan teaches the invention as described and discussed above and Meess further teaches wherein the travel speed sensor is an accelerometer, the tip angle sensor is a gyroscope, and the tip distance-to-workpiece sensor is an infrared distance sensor (par.67, lines 1-6 and par.69, lines 20-26).  	For claim 16, Meess in view of Patel and Narayanan teaches the invention as described and discussed above and Meess further teaches a wireless transmitter associated with the tip sensor to communicate the welding data to the wireless receiver (devices 410, 440 and 475 includes wireless device for communicating with each other for transmitting and receiving as shown in fig.14) (par.69, lines 1-5, par.74, lines 1-5).  	For claim 17, Meess in view of Patel and Narayanan teaches the invention as described and discussed above and Meess further teaches wherein the controller (410 as shown in fig.14) includes a feedback analyzer and weld threshold comparator, the weld threshold comparator monitors the welding data with respect to weld parameter thresholds to generate a comparator output signal, and the feedback analyzer monitors the comparator output signal to determine a wavelength value or wavelength intensity value for the light generator based on the comparator output signal (visual cues 700 as shown in fig.18) (par.68, lines 1-10, par.108, lines 26-40).  	For claim 18, Meess in view of Patel and Narayanan teaches the invention as described and discussed above and Meess further teaches a weld interface (430 as shown in fig.14) operative with the controller, the weld interface allows adjustments to the weld parameter thresholds and the colors or intensities associated with the light signal feedback (par.91, lines 11-20). 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Meess et al (2018/0130376) in views of Patel et al (2018/0110280) and Penrod et al (2011/0006047).
For claim 19, Meess teaches a method (abstract, lines 1-2), comprising: receiving welding sensor data from a welding operation (devices 410, 440 and 475 includes wireless device for communicating with each other for transmitting and receiving as shown in fig.14) (par.69, lines 1-5, par.74, lines 1-5); analyzing the welding data with respect to welding parameter thresholds to determine a correction signal based on the welding data (par.68, lines 1-10, par.108, lines 26-40); assigning a light wavelength value or light intensity value to the correction signal (par.68, lines 1-10, par.108, lines 26-40); and generating light signal feedback to a welding operator based on the assigned light wavelength value or light intensity value to communicate the correction signal to the operator (par.85, lines 5-15 and par.88, lines 1-15). 
Meess fails to teach sensor to collect during a welding process to guide a welding operation, a light generator to generate a light feedback in a peripheral vision of a welding operator, wherein the light generator is positioned outside a line of sight of the welding operator with respect to an area defined by a view window of a welding mask or helmet, and wherein a light intensity value or a light wavelength value for the light signal feedback changes during the welding process, the light intensity value or the light wavelength value being indicative of a welding corrective operation for the welding process. 
Patel teaches, similar welding system, a light generator (310 as shown in fig.3)  to generate a light feedback in a peripheral vision of a welding operator (300 as shown in fig.3), wherein the light generator (310 as shown in fig.3) is positioned outside a line of sight of the welding operator (300 as shown in fig.3) with respect to an area (313 as shown in fig.3) defined by a view window of a welding mask or helmet (300 as shown in fig.3) (par.42, lines 1-8).
It would have been obvious to one ordinary skill in the art at the time of invention was made to modify Meess with a light generator to generate a light feedback in a peripheral vision of a welding operator as taught by Patel for purpose of providing light shine in working area without being dissipated or obscured by the weld plum and allowing the light source to shine to the desired work area (Patel, par.42, lines 7-8).

Penrod teaches, similar welding system, sensor (310 as shown in fig.1) to collect (feedback) during a welding process (par.21, lines 1-5) and wherein a light intensity value or a light wavelength value (250 as shown in fig.1) for the light signal feedback changes during the welding process (par.21, lines 5-10), the light intensity value or the light wavelength value being indicative of a welding corrective operation for the welding process (receiving feedback from the sensor based on light wavelength and to adjust the feedback received) (par.21, lines 5-15).
It would have been obvious to one ordinary skill in the art at the time of invention was made to modify Meess with a light intensity value or a light wavelength value for the light signal as taught by Penrod for purpose of analyzing the plurality of images of the target to calculate a plurality of position and orientation characteristics associated with the manipulation of the welding during the welding process (Penrod, abstract). 	For claim 20, Meess in view of Patel and Penrod teaches the invention as described and discussed above and Meess further teaches transmitting the welding sensor data from a tip sensor (410 as shown in fig.14), wherein the tip sensor includes at least one of a travel speed sensor, a tip angle sensor, or a tip distance-to-workpiece sensor (par.67, lines 1-6 and par.69, lines 20-26).

Response to Amendments/ Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	The applicant’s arguments regarding new limitation (“wherein an intensity or color of the light signal feedback changes during the welding process, the intensity or the color of the light signal feedback being indicative of a welding corrective operation for the welding process” in claims 1, 12 and 19, has been considered but is moot, because the examiner applied new art, Narayanan et al (2018/0015560) and Penrod et al (2011/0006047), that covers newly claimed limitation. 
 	Regarding dependent claims arguments, said arguments are moot because the applied references are not considered to have alleged differences, and therefore are considered to properly show that for which they were cited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761